         Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 1 of 18



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
____________________________________________
William McCullough, by and through his Parent and
Natural Guardian, Thomas McCullough                 Civ. Action No.                      1:19-cv-03543
Plaintiff,

                                                                        COMPLAINT AND
v.                                                                      DEMAND FOR JURY
                                                                        TRIAL

JUUL LABS, INC. and PAX LABS, INC.
Defendants.
____________________________________________

       Plaintiff William McCullough, by and through his Parent and Natural Guardian, Thomas

McCullough (“Plaintiff”), and by his attorneys, Hovde Dassow & Deets, LLC, states:

                                I.      INTRODUCTION

       1.       This is a products liability action alleging personal injuries arising from

Defendants’ design, manufacturing, marketing and distribution of JUUL e-cigarettes and JUUL

pods (“JUUL e-cigarettes”), which contain three times more nicotine than is necessary to satisfy

the nicotine cravings of an adult smoker and deliver these extreme doses of nicotine in an

aerosolized vapor that is intentionally designed to taste like candy.

       2.       Though purportedly designed for adult smokers, Defendants’ marketing of JUUL

e-cigarettes, much of which occurred on youth-heavy social media platforms, used imagery that

appealed to under-aged consumers, such as Plaintiff William McCullough (hereinafter “Billy”).

JUUL use (“JUULing”) has become wildly pervasive in middle schools and high schools

throughout the United States.

       3.       Plaintiff Billy McCullough, a 17-year-old senior in high school, first tried JUUL

e-cigarettes in approximately late 2015 as a high school freshman and a minor child of 15 years of


                                                  1
           Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 2 of 18



age. Billy quickly grew addicted to nicotine. Despite measures taken by Billy’s parents to get him

to quit JUULing, Billy continued to JUUL. Billy also sought medical treatment for his nicotine

addiction. He experiences withdrawal when he does not JUUL, including bad headaches. Billy is

battling addiction to nicotine, which has altered his brain physically and chemically, and has put

him at risk for a lifetime of life-long health problems 1, to say nothing of the economic costs of

nicotine addiction.

                               II.      JURISDICTION AND VENUE

         4.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 based on

diversity of citizenship of the parties and the amount in controversy exceeding $75,000.

         5.        This Court has personal jurisdiction over Defendants based on Defendants’

marketing and distribution of JUUL e-cigarettes throughout the State of Indiana.

         6.        Venue is proper in the United States District Court, District of Indiana pursuant to

28 U.S.C. § 1391 (b)(2) in that a substantial part of the events giving rise to the claim occurred in

this district.

                                        III.     THE PARTIES

         7.        Plaintiff Billy McCullough is domiciled in Carmel, Indiana, and attends high

school in Indianapolis, Indiana.

         8.        Defendant PAX Labs, Inc. (“PAX”) is a Delaware corporation, having its

principal place of business in San Francisco, California.

         9.        Defendant JUUL Labs, Inc. (“JUUL”) is a Delaware corporation, having its

principal place of business in San Francisco, California. JUUL was originally a part of PAX but

was spun out as a separate company in 2017. A substantial portion of the conduct cited here


1
  England, L.J. et al., Developmental toxicity of nicotine: A transdisciplinary synthesis and implications for emerging
tobacco products, Vol. 72 NEUROSCI. BEHAV. REV. 176-189 (2017).

                                                          2
          Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 3 of 18



occurred while JUUL was a part of PAX.


                              IV.     ALLEGATIONS OF FACT

        10.       The JUUL e-cigarette is a two-piece system that, combined, is about the size and

shape of a USB thumb drive. It consists of a rectangular enclosure containing a rechargeable

battery and heating element (the “JUUL device”), and a pre-filled pod of JUUL’s patented nicotine

solution (the “JUULpod”), which slides into the end of the JUUL device. 2 The JUUL e-cigarette

is a proprietary system that is incompatible with other e-cigarette components or liquids.

        11.       When a sensor in the JUUL e-cigarette detects the movement of air caused by

suction on the JUUL pod, the battery in the JUUL device activates the heating element, which in

turn converts the nicotine solution in the JUUL pod into a vapor consisting principally of nicotine,

glycerin, and propylene glycol 3 that is inhaled into the lungs.

        12.       A light embedded in the JUUL device serves as a battery level indicator. The light

embedded in the JUUL device gratuitously lights up in a display of rainbow of colors when the

JUUL device is waved around.

        13.       There are no warnings about the existence of nicotine or the risks of nicotine

 addiction anywhere on the JUUL products or JUUL packaging. Specifically:

                       a. There are no nicotine warnings on the JUUL device;

                       b. There are no nicotine warnings on the JUULpods;

                       c. There are no nicotine warnings on the JUUL device packaging; and

                       d. There are no nicotine warnings on the JUULpod packaging.


2
   Cool-Looking and Sweet, JUUL Is a Vice Teens Can’t Resist, THE NEW YORK TIMES, Feb. 16. 2018
https://www.nytimes.com/2018/02/16/nyregion/juul-teenagers-vaping-ecigarettes-dangers.html (last visited August
19, 2019).
3
  Bhatnagar, A., E-Cigarettes and Cardiovascular Disease Risk: Evaluation of Evidence, Policy Implications, and
Recommendations , Vol. 10:24 CURR. CARDIOVASC. RISK REP. (2016).

                                                      3
             Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 4 of 18




A.                DEFENDANTS DESIGNED A PRODUCT THAT POSES UNPRECEDENTED
                  RISKS OF NICOTINE ADDICTION, AND MANUFACTURED AN EVEN
                  MORE ADDICTIVE PRODUCT THAN THE ONE THEY DESIGNED

            14.      What distinguishes the JUUL e-cigarette from competing e-cigarettes is

Defendants’ patented nicotine formulation, which is used in every JUULpod.

            15.      JUUL’s nicotine formulation is directly derived from decades of research by

cigarette companies seeking to create and foster addiction.

            16.      JUUL’s formulation uses a combination of nicotine salts and benzoic acid—an

organic acid—to deliver a palatable dose of nicotine with stronger narcotic effects than a cigarette.

            17.      The role of organic acids in JUUL’s formulation is best explained by a 1973

tobacco company memorandum titled Cigarette Concept to Assure RJR a Larger Segment of the

Youth Market, which provided that the use of organic acids to alter the pH of an inhaled nicotine

product gives the product an “additional nicotine ‘kick’” that youth find appealing—i.e.,

addictive. 4 This kick is the result of increased nicotine absorption associated with altered pH

levels. 5

            18.      The benzoic acid in JUULpods serves to alter the pH of the nicotine salt in the

JUULpods and creates an even more potent nicotine kick than cigarettes. In U.S. patent No.

9,215,895 (“the ‘895 patent”), assigned to “Pax Labs, Inc.” and listing JUUL executive Adam

Bowen as an inventor, JUUL details a process for combining benzoic acids with nicotine salts

to create an aerosolized nicotine vapor that is more potent than a cigarette.




4
 1973 R.J. Reynolds Tobacco Co. memo, “Cigarette concept to assure RJR a larger segment of the youth market.”
5
   Neal Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Vol. 192 Nicotine
Psychopharmacology       at   22-29,      Handbook   of      Experimental      Pharmacology     available     at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/ (last visited August 19, 2020).


                                                       4
           Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 5 of 18



         19.      Specifically, the JUULpods’ formula is more potent than a cigarette in three respects:

(1) JUUL’s formula causes physiologically perceptible amounts of nicotine to enter the bloodstream

faster than a cigarette; (2) JUUL’s formula causes a higher peak nicotine-blood concentration (“cMax”)

than a cigarette; and (3) JUUL’s formula delivers more total nicotine into the bloodstream than a

cigarette. 6

         20.      The following figure from the ’895 patent shows that a 4% solution of benzoic acid

and nicotine salt, which is the formula used in JUULpods, causes a peak nicotine-blood concentration

(“Cmax”) of approximately of approximately 15 ng/mL, compared to a Cmax of 11 ng/mL for a Pall

Mall cigarette. (To make the figure more readable, JUUL’s 4% nicotine benzoate data is highlighted in

red, and the Pall Mall data is highlighted in blue.)




         21.      As high as the reported nicotine dose reported for JUULpods is, the actual dose is

likely far higher. Though the strongest benzoic acid concentration mentioned in the ’895 patent is 4%

(i.e., 40 mg/mL of benzoic acid), one study tested four flavors of JUULpods and found a4.5% benzoic




6
  Truth Initiative Inspiring Tobacco-Free Lives at https://www.truthinitiative.org/research-resources/emerging-
tobacco-products/how-much-nicotine-juul (last visited August 19, 2019).

                                                       5
          Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 6 of 18




acid (44.8 ± 0.6) solution.3 The study also found that JUULpods contained a concentration of 6.2%

nicotine salt (about 60 mg/mL), rather than the 5% nicotine (about 50 mg/mL) advertised. Because even

“a small percentage [pH change from an organic acid] can double, triple, or quadruple the amount of

free nicotine available,”4 these deviations from the ‘895 patent’s formula result in massive variations in

the amount of nicotine absorbed into the bloodstream.

B.            THE JUUL E-CIGARETTES’ CANDY-LIKE FLAVORS AND
              YOUTH- CENTRIC MARKETING EFFORTS, COUPLED WITH
              DEFENDANTS’ SALES PRACTICES, HAVE CREATED A CRISIS

        22.       Though the JUUL e-cigarette has been on the market for just over four years, a recent

study of more than 1,000 12 to 17-year-olds found that 6.5% admitted to using a JUUL e- cigarette.

        23.       Public health authorities, independent studies, and expert witnesses found credible by

courts have found that marketing is a substantial contributing factor to youth tobacco initiation. 7

        24.       Ubiquitous advertisements of tobacco products normalize and legitimize youth

tobacco use among youth, who are unequipped to grasp the implications of addiction to tobacco.

Because youth are particularly susceptible to imagery, tobacco companies have preyed upon young

people for decades by creating advertising images that exhibit images portraying independence,

adventurousness, sophistication, glamour, social inclusion, sexual attractiveness, thinness, popularity,

rebelliousness, and being “cool.” 8

        25.       Defendants’ release of the JUUL e-cigarette in June 2015 was accompanied by a

multimillion dollar “Vaporized” marketing campaign. The campaign included a massive 12- screen

billboard advertisement over New York’s Times Square, and a full spread in Vice magazine, which

promotes itself to advertisers, like JUUL, as the “#1 youth media in the world.” 9 A few images from

that campaign are reproduced below.


7
  Pankow JF, et al., Benzene formation in electronic cigarettes, PLoS ONE 12(3): e0173055 (2017). See
https://doi.org/10.1371/journal.pone.0173055 (last visited August 19, 2019).
8
  See e.g. United States v. Philip Morris, Case No. 99-cv-02496, 972-1209 (D.D.C. Aug. 17, 2006).
9
  VICE Digital Media Kit, January 2016, https://upload-
assets.vice.com/files/2016/01/15/1452894236compressed.pdf (last visited August 19, 2019)

                                                      6
           Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 7 of 18




         26.     To the extent that any nicotine or addiction warnings accompanied the Vaporized

advertisements, they were relegated to fine print against low-contrast backgrounds.

         27.     Images from the Vaporized campaign and similar images were broadly and

repeatedly disseminated through Defendants’ unusually active social media accounts on platforms

frequented by the overwhelming majority of youth in the United States, such as Instagram and

Twitter.

         28.     On information and belief, JUUL maintains active accounts on most social media

platforms, including Instagram, Facebook, and Twitter, where JUUL tweeted nearly 5,000 times in 2017

alone.


                                                    7
           Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 8 of 18



         29.       As of 2016, 76 percent of American teens age 13-17 used Instagram, 66 percent of

 teens use Facebook, and 44 percent of teens used Twitter. 10

         30.       A recent study explored the growth of JUUL’s sales and its presence on social media

 platforms. 11 The study found that JUUL grew nearly 700% in 2017 yet spent “no recorded money” in

 the first half of 2017 on major advertising channels, and spent only $20,000 on business-to-business

 advertising. Despite JUUL’s apparently minimal advertising spending in 2017, the study found a

 significant increase in JUUL-related tweets in 2017.

         31.       On Instagram, the study found seven JUUL-related accounts, including DoIt4JUUL

 and JUUL.girls, which accounted for 4,230 total JUUL-related posts and had more than 270,000

 followers.

         32.       In addition to JUUL’s explosive growth on individual social media platforms, the

 study found JUUL products being marketed across social media platforms in an apparently coordinated

 fashion, including smaller targeted campaigns and affiliate marketing, all of which caused the authors

 to question whether JUUL was paying for positive reviews and JUUL-related social media content.

         33.       Though the study could not demonstrate that JUUL paid social media “influencers” or

 automated twitter accounts to help promote JUUL or its products through social media channels, the

 authors did cite to a story about a popular YouTube e-cigarette reviewer claiming that JUUL has at least

 demonstrated a willingness to pay for favorable reviews or other forms of “native” coverage on

 unrestricted social media platforms. 12




10
   Associated Press-NORC Center for Public Affairs Research, Instagram and Snapchat are Most Popular Social
Networks for Teens, http://apnorc.org/projects/Pages/HTML%20Reports/instagram-and-snapchat-are-most-popular-
social-networks-for-teens.aspx (Last visited August 19, 2019).
11
   Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL
transformed the US retail e-cigarette market, TOBACCO CONTROL,
http://tobaccocontrol.bmj.com/content/early/2018/05/31/tobaccocontrol-2018-054382 (May 31,2018).
12
      Ali Conti, This 21-Year-Old is Making Thousands a Month Vaping on YouTube,
https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-month- vaping-on-youtube (Last
visited August 19, 2019).

                                                        8
             Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 9 of 18



           34.       Some Twitter users have reported what appear to be JUUL bots – i.e., software- driven

social media accounts that programmatically engage in social media activity to promote some end. Other

Twitter users appear to either be bot accounts or native advertisers, in that they have a small number of

followers, follow few other users, and post exclusively about JUUL content. See, e.g.,

@HenrytheJUUL. 13

           35.       A significant amount of JUUL-related social media activity arises from

manufacturers and sellers of JUUL clothing, JUUL “skins” (decorative vinyl wrappers for

JUUL devices), and off-brand nicotine pods that are compatible with JUUL devices. These

manufacturers sell JUUL products, including regulated nicotine products, directly through

social media sites, auction sites like eBay, and sites without adequate age verification controls.

Defendants’ apparent failure to protect their intellectual property rights directly benefit them

by increasing the amount of exposure JUUL products receive, thereby normalizing the use of

JUUL e-cigarettes. The imagery used on JUUL skins demonstrate, at a minimum, that an

expansive market exists for youth-oriented JUUL accessories.

           36.       Defendants’ intent to market to young non-smokers is apparent from JUUL’s

manufacturing and sale of JUUL pods in a variety of flavors that have no tobacco cigarette

analog, including mango, “cool” cucumber, fruit medley, cool mint, and crème brulee. 86

percent of underage JUUL users report that they most recently used a JUULpod in fruit medley,

mango, cool mint, or crème brulee.

           37.       JUUL’s selection of flavors that appeal to teens has a marked effect on e-

cigarette adoption by underage “vapers.” A national survey found that 81 percent of youth aged

12 to 17 years old who had ever used e-cigarettes had used a flavored e-cigarette the first time




13
     Henry the JUUL, available at https://twitter.com/hennrythejuul (Last updated June 18, 2018).

                                                           9
         Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 10 of 18



they tried the product, and that 85.3 percent of current youth e-cigarette users had used a

flavored e- cigarette in the past month. Moreover, 81.5 percent of current youth e-cigarette

users said they used e-cigarettes “because they come in flavors I like.” 14 The use of attractive

flavors foreseeably increases the risk of nicotine addiction, as traditional cigarette product

designs aimed at reducing the unpleasant characteristics of cigarette smoke (e.g., addition of

menthol to mask unpleasant flavors) have previously been shown to contribute to the risk of

addiction. 15

        38.       Another peer-reviewed study concluded that “Young adults who use electronic

cigarettes are more than four times as likely to begin using regular cigarettes as their non-vaping peers,

a new study has found.” 16

        39.       JUUL e-cigarettes have become a “coveted teen status symbol and a growing problem

in high schools and middle schools, spreading with a speed that has taken teachers parents and school

administrators by surprise.” 17

        40.       In a recent New York Times article concerning the pervasiveness of JUUL e-

cigarettes among children, see https://www.nytimes.com/2018/04/07/style/the-juul-is-too-cool.html, a

Connecticut high school student was quoted as stating “you go to the bathroom. . . there’s a 50-50

chance that there’s five guys JUULing.” In the same article, a Kentucky high school student captured

some of the appeal of JUUL e-cigarettes to children, “In my opinion it looks like the coolest thing ever.




14
   See Ambrose, BK, et al., Flavored Tobacco Product Use Among US Youth Aged 12-17 Years, 2013-2014, JOURNAL
OF THE AMERICAN MEDICAL ASSOCIATION,          (October 26, 2015).
15
   See How Tobacco Smoke Causes: Disease: The Biology and Behavioral Basis for Smoking-Attributable Disease,
A Report of the Surgeon General, Centers for Disease Control and Prevention, et al (1964) available at
https://www.ncbi.nlm.nih.gov/books/NBK53018/ (last visited August 19, 2019)
16
   B.A. Primack et al., Initiation of Traditional Cigarette Smoking after Electronic Cigarette Use Among Tobacco-
Naïve US Young Adults, Vol. 131, Issue 4 at 443.e1–.e9, available at https://www.amjmed.com/article/S0002-
9343(17)31185-3/fulltext (last visited August 19, 2019).
17
    Anne Marie Chaker, Schools and Parents Fight a JUUL E-Cigarette Epidemic, THE WALL STREET JOURNAL,
https://www.wsj.com/articles/schools-parents-fight-a-juul-e-cigarette-epidemic-1522677246 (August 19, 2019)



                                                       10
         Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 11 of 18



Almost futuristic … It’s so small, so easy to hide in the palm of your hand,” he said. “And they’re

rechargeable! I’ve lost track of the number of people I have found charging their JUULs in class through

their laptops.” A high school journalist quoted in the article stated “It’s ironic. This product was made

to wean addicts off cigarettes, and in reality, it’s attracting teenagers who would never smoke.”

        41.       The notion that JUUL e-cigarettes are or were intended to wean addicts off cigarettes

is a farce of JUUL’s creation. Because the JUUL e-cigarette puts more nicotine into the blood than a

cigarette, JUUL use is likely to worsen nicotine addictions in smokers.

          42.     Although framed as a safer alternative to smoking, Defendants’ JUUL e-cigarettes and

JUUL pods still pose serious health risks to teenage users. According to a 2016 report of the United

States Surgeon General, E-Cigarette Use Among Youth and Young Adults: A Report of the Surgeon

General, (“Surgeon General Report”) besides nicotine addiction itself, the nicotine in JUULs and other

e-cigarettes negatively influences adolescent brain development, specifically impairing cognitive,

attention, and memory processes and increasing the risk of anxiety disorders and depression. Surgeon

General Report at 106-107. Moreover, according to the Surgeon General, there is a “potential association

[of e-cigarette use] with cardiovascular disease.” Id. at 101. Finally, the Surgeon General reported that

nicotine use increases the risk the adolescent will use other unlawful drugs, id. at 106, and several studies

have shown that e-cigarette users are more likely to start smoking. 18

C.      BILLY McCULLOUGH’S USE OF JUUL E-CIGARETTES
        RESULTED IN HIS ADDICTION TO NICOTINE.

        43.       Billy McCullough is a 17 year-old young male who, at the time of the filing of this

complaint, is a senior in high school in Indianapolis, Indiana.

        44.       Billy McCullough was active and engaged athletically and plays on the varsity golf

team. He was also very socially active. Since becoming dependent on JUUL, Billy’s enthusiasm for




18
   See e.g., NHI National Institute of Drug Abuse https://www.drugabuse.gov/publications/drugfacts/electronic-
cigarettes-e-cigarettes (Last updated June 2018).


                                                      11
          Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 12 of 18



athletics and his social activity has decreased significantly.

         45.        As a high school student, Billy McCullough was in an environment in which JUUL e-

cigarettes were pervasive.

         46.        In the spring of 2019, Billy McCullough sought medical treatment for his

Nicotine/Juul addiction. This was the first time he had ever experienced addiction.

         47.        Billy McCullough’s addiction had an adverse effect on his behavior. He became

withdrawn, anxious, highly irritable and prone to angry outbursts.

         48.        As a proximate result of Defendants’ misconduct, Billy McCullough is addicted to

nicotine, putting him at serious risk for life-long health problems including increased risk of heart

disease and stroke, changes in brain functionality that lead to increased susceptibility to anxiety,

depression and other addictions, decreased functionality of the endocrine system; heightened risk of

cancer; and negative effects on fertility. 19 Health risks aside, Billy McCullough also faces a lifetime of

economic losses needed to address his nicotine addiction.




19
   E-cigarettes release aerosol ultrafine particles that are carried into the lungs, triggering inflammatory processes and
contributing to cardiovascular disease and acute cardiovascular events. See Glantz, S.A. Bareham, D.W. E-Cigarettes:
Use, Effects on Smoking, Risks, and Policy Implications, Vol. 39 ANNUAL REVIEW OF PUBLIC HEALTH 215-235
(2018); E-cigarette smoking can initiate the loss of blood-brain barrier (BBB) integrity and vascular inflammation and
act as a promoting factor for the onset of stroke. See Kaisar, M., et al., Offsetting the impact of smoking and e-cigarette
vaping on the cerebrovascular system and stroke injury: Is Metformin a viable countermeasure, Vol. 13 REDOX
BIOLOGY 353-362 (2017); Nicotine exposure from cigarette smoking found to alter hormonal levels and metabolic
homeostasis. See Tweed, J.O. et al., The endocrine effects of nicotine and cigarette smoke, Vol. 23(7) TRENDS
ENDOCRINOL. METAB. 334-42 (2013); E-cigarette use is associated with changes in DNA methylation across the
genome,. See Philibert, R. et al, A quantitative epigenetic approach for the assessment of cigarette consumption, Vol.
6:656 FRONT PSYCHOL. (2015); Adolescent nicotine exposure is associated with an increased risk of mood and
attention symptoms. See Fadus, M.C. et al., The rise of e-cigarettes, pod mod devices, and JUUL among youth: Factors
influencing use, health implications, and downstream effects, Vol. 201: 85-93 DRUG AND ALCOHOL DEPENDENCE
(2019); E-cigarettes contain toxic volatile organic chemicals (VOCs), some of which are known carcinogens; VOC
levels in adolescent e-cig users’ urine and saliva samples significantly higher than non-smoking peers. See Rubinstein,
M. et al., Adolescent Exposure to Toxic Volatile Organic Chemicals from E-Cigarettes Vol. 141(4) PEDIATRICS
(2018); Nicotine and sperm motility are negatively correlated, as nicotine metabolites break down in seminal fluid.
Cadmium, a heavy metal found in e-cigarettes, is associated with low sperm density; See Bourke, L. et al., E-cigarettes
and Urologic Health: A Collaborative Review of Toxicology, Epidemiology, and Potential Risks., Vol. 71 EUROPEAN
EUROLOGY 915-23 (2017). See generally E-Cigarette Use Among Youth and Young Adults, A Report of the Surgeon
General, U.S. Department of Health and Human Services, Public Health Service, Office of the Surgeon General,
Rockville MD (2016).


                                                            12
         Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 13 of 18



                            V.       FIRST CAUSE OF ACTION
                                 (Products Liability-Defective Design)

        49.      Plaintiff alleges and incorporates by reference the allegations contained in

        the foregoing paragraphs.

        50.      Defendants designed, developed, manufactured, marketed, sold and distributed JUUL

e-cigarettes.

        51.      The JUUL e-cigarettes were expected to and did reach consumers such as Billy

McCllough without substantial change in the condition in which they were designed, developed,

manufactured, marketed, sold and distributed by Defendants.

        52.      By using the JUUL e-cigarettes to inhale JUUL’s flavored vapors, Plaintiff was using

the JUUL e-cigarettes for the purpose and manner intended by, or reasonably foreseeable to Defendants.

        53.      Defendants knew or should have known that the JUUL e-cigarettes were in a defective

condition and not reasonably safe for their intended use.

        54.      Defendants knew or should have known that JUUL e-cigarettes were extremely

addictive and would result in the user becoming addicted to nicotine and being at risk for serious health

problems.

        55.      With this knowledge, Defendants designed JUUL e-cigarettes in a defective condition

for consumption by the public and by Billy McCullough.

        56.      Defendants could have designed a safer e-cigarette that would contain far less nicotine

or would contain nicotine in a formulation which was less likely to addict its users.

        57.      In addition, Defendants could have designed an e-cigarette that was far less likely to

appeal to children and other persons not already addicted to nicotine by only offering tobacco flavors

and not the candy-like flavorings JUULs did offer.

        58.      In addition, Defendants could have designed an e-cigarette that did not gratuitously

flash rainbow colors when waved around, which had the effect of enticing young users.




                                                     13
             Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 14 of 18



            59.     Instead, Defendants designed JUUL e-cigarettes to deliver high levels of nicotine and

in a formulation that was certain to result in JUUL users becoming addicted to nicotine.

            60.     Further, Defendants offered JUUL e-cigarettes in candy-like flavors which appealed

to children and other persons who were not already addicted to nicotine.

            61.     These defects were a substantial factor in Plaintiff becoming addicted to nicotine and

being at risk for the severe health problems set forth in Paragraphs 48-51, above.

            62.     Based on Defendants’ misconduct, Billy McCullough demands compensatory and

punitive damages as set forth below.

                       VI.          SECOND CAUSE OF ACTION
                               (Products Liability-Manufacturing Defect)

            63.     Plaintiff alleges and incorporates by reference the allegations contained in the

foregoing paragraphs.

            64.     According to JUUL’s labels, JUULpods are supposed to contain 60 mg/mL of

nicotine.

            65.     According to JUUL’s ‘895 patent, JUULpods are intended to contain 4%

            benzoic acid by weight.

            66.     The JUULpods manufactured by Defendants contained more than 60mg/mL nicotine.

            67.     The JUULpods manufactured by Defendants contained more than 4% benzoic acid.

            68.     As a result of these manufacturing defects, the already extreme risk of addiction posed

by JUUL e-cigarettes was heightened to an extent that increased the already extreme addiction risks the

JUUL e-cigarettes posed.

            69.     These defects were a substantial factor in Billy McCullough’s nicotine addiction and

injuries.




                                                       14
         Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 15 of 18



                   VII.         THIRD CAUSE OF ACTION
          (Products Liability-Product Defect as the Result of Inadequate Warning)

        70.      Plaintiff alleges and incorporates by reference the allegations contained in the

foregoing paragraphs.

        71.      JUUL e-cigarettes manufactured and/or sold by Defendants were further designed

defectively because the JUUL e-cigarettes and pods were not labeled with an adequate warning.

        72.      The lack of an adequate warning label on JUUL device enclosures and on JUULpod

enclosures rendered these products defective and not reasonably safe for their intended or foreseeable

use.

        73.      The warning label on JUUL packaging and or/on JUUL’s website was inadequate and

rendered JUUL e-cigarettes defective and not reasonably safe for their intended use.

        74.      The warning Defendants place on the JUUL website and on JUUL packaging does not

accurately convey the addicting nature of JUUL e-cigarettes. Specifically, the warnings to not inform

potential users that JUUL e-cigarettes contain levels of nicotine far higher than cigarettes commonly used

at this time and that JUUL e-cigarettes are designed to deliver nicotine in a manner that made it far more

likely users would become addicted to it.

        75.      Moreover, many JUUL users such as Billy McCullough were offered hits of JUUL when

the e-cigarettes were already opened and separated from the packaging and therefore the packaging was

never seen by Billy McCullough and Billy McCullough did not visit the JUUL website until he had already

become addicted to nicotine.

          76.    This inadequate warning was a substantial factor in Billy McCullough becoming

addicted to nicotine and being at risk for the severe health problems set forth in Paragraphs 48-

51, above.

          77.    Based on Defendants’ misconduct, Billy McCullough demands compensatory and

punitive damages as set forth below.




                                                    15
         Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 16 of 18



                                 VIII. FOURTH CAUSE OF ACTION
                                      (Negligent Design and Marketing)

        78.      Plaintiff alleges and incorporates by reference the allegations contained in the

foregoing paragraphs.

        79.      Defendants had a legal duty to design and market a safer-e-cigarette that would

not attract users who were not previously addicted to nicotine. Defendants assumed that duty by

announcing in their marketing materials that JUUL e-cigarettes were intended for smokers and

Defendants intended to prevent children from using their products.

        80.      Defendants breached this duty by designing JUUL e-cigarettes in flavors

designed to appeal to non-smokers, children, and young people such as Billy McCullough.

        81.      Defendants further breached this duty by inadequately regulating the sales of its

product, through its own website and through the websites and retail locations of its retailers.

        82.      Defendants further breached this duty by failing to affix nicotine warning verbiage to

JUUL device enclosures.

        83.      Defendants further breached this duty by failing to affix nicotine warning

verbiage to JUULpod cases.

        84.      Defendants further breached this duty by failing to affix nicotine warning labels to its

JUUL device or JUULpod packaging.

        85.      Defendants further breached this duty by failing to post nicotine warning signs

on signage in its retail locations.

        86.      Defendants further breached this duty by launching the Vaporized campaign,

which used imagery enticing to teenagers and contained minimal warnings, if any.

        87.      Defendants further breached this duty through social media campaigns that reached

youth and contained inadequate warnings, if any at all, about the addictive nature of its product.



                                                     16
            Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 17 of 18



           88.     Defendants thereafter caused JUUL e-cigarettes to be shipped from the place of

manufacture and caused them to be delivered to a place or point within the State of Indiana where

it was foreseeable that they would be, and were in fact, purchased by the public, including Billy

McCullough.

           89.     This inadequate design was a substantial factor in Billy McCullough becoming

addicted to nicotine and being at risk for the severe health problems set forth in Paragraphs 48-

51, above.

           90.     Based on Defendants’ misconduct, Billy McCullough demands compensatory

damages and punitive damages, as set forth below.

                                     IX.    PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, Billy McCullough, by and through his Parent and Natural

 Guardian, Thomas McCullough respectfully requests that this Court grant the following

 relief:

            A.     Award Plaintiff compensatory damages in an amount to be determined at trial;

            B.     Award Plaintiff punitive damages in an amount to be determined at trial;

            C.     Award Plaintiff attorneys’ fees and the costs of this action; and;

            D.     Such other relief as the Court deems necessary and proper.


                           VII.    DEMAND FOR TRIAL BY JURY

            Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions of fact

 raised by the complaint.




                                                    17
      Case 3:19-cv-06921-WHO Document 1 Filed 08/20/19 Page 18 of 18



Dated: August 20, 2019


                                  HOVDE DASSOW & DEETS, LLC

                                  By:    s/Robert T. Dassow____________________
                                           Robert T. Dassow, #15145-64
                                           10201 N. Illinois Street, Suite 500
                                           Indianapolis, IN 46290
                                           Telephone: (317) 818-3100
                                           Facsimile: (317) 818-3111


                                          W. Mark Lanier
                                          Richard D. Meadow
                                          The Lanier Law Firm
                                          10940 West Sam Houston Pkwy N.
                                          Suite 100
                                          Houston, TX 77064
                                          (713) 659-5200

                                          Susanne Scovern
                                          Scovern Law
                                          201 Spear Street
                                          Suite 1105
                                          San Francisco, CA 94105
                                          (888) 725-1890

                                          Tor Hoerman
                                          Tor Hoerman Law, LLC
                                          227 West Monroe Street
                                          Suite 2650
                                          Chicago, IL 60606
                                           (312) 313-2273

                                          Attorneys for Plaintiffs




                                    18
